
	

113 HR 5846 IH: Frank R. Wolf International Religious Freedom Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5846
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the International Religious Freedom Act of 1998 to improve the ability of the United
			 States to protect religious freedom globally through enhanced diplomacy,
			 training, counterterrorism, and foreign assistance efforts, and through
			 stronger and more timely and flexible political responses to religious
			 freedom violations worldwide, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Frank R. Wolf International Religious Freedom Act of 2014.
		2.Findings; policySection 2 of the International Religious Freedom Act of 1998 (22 U.S.C. 6401) is amended—
			(1)in subsection (a)—
				(A)in paragraph (4), in the fourth sentence, by inserting prohibitions on ritual animal slaughter, male infant circumcision, censorship of religious content,
			 or worship on the Internet, after confiscations of property,;
				(B)in paragraph (5), by amending the second sentence to read as follows: In many countries, religious believers are forced to meet secretly, and religious leaders and
			 believers are targeted by national security forces, violent nonstate
			 actors, and hostile mobs.;
				(C)by redesignating paragraph (7) as paragraph (9); and
				(D)by inserting after paragraph (6) the following new paragraphs:
					
						(7)There is growing evidence that demonstrates a connection between the absence of religious freedom
			 and increased levels of persecution of religious minorities, religiously
			 motivated conflict, violent extremism, and terrorism, including the kind
			 of terrorism that has reached the United States.
						(8)It is increasingly clear that understanding religion and the political and security implications of
			 religious motivation and conviction is critical to the success of United
			 States diplomacy and foreign policy initiatives as there are studies that
			 show—
							(A)75 percent of the world’s population lives in countries where the right to the freedom of religion
			 and belief is severely restricted, either by the government or violent
			 nonstate actors; and
							(B)84 percent of the world’s population identifies strongly with a specific religious group.; and
				(2)in subsection (b), by adding at the end the following new paragraph:
				
					(6)Because the promotion of international religious freedom is a foreign policy strategy that protects
			 other, related human rights, advances democracy abroad, and is linked
			 directly to United States interests in stability, security, and
			 development globally, the promotion of international religious freedom
			 requires new and evolving policies, religion engagement strategies, and
			 diplomatic responses that are drawn from the expertise of the national
			 security agencies, the diplomatic services, Congress, and other
			 governmental agencies and nongovernmental organizations, and are
			 coordinated across and carried out by the entire range of Federal agencies
			 that are engaged with or conduct negotiations or United States Government
			 funded programs with governments or violent nonstate actors that engage in
			 or tolerate violations of religious freedom..
			3.DefinitionsSection 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402) is amended—
			(1)by amending paragraph (12) to read as follows:
				
					(12)Senior DirectorThe term Senior Director means the Senior Director for Global Religion Engagement and International Religious Freedom
			 Promotion described in section 101 of the National Security Act of 1947.; and
			(2)by adding at the end, the following new paragraphs:
				
					(14)Special Watch ListThe term Special Watch List means the Special Watch List described in section 102(b)(1)(F)(iii).
					(15)Violent nonstate actorThe term violent nonstate actor means a nonsovereign entity or group that exercises significant political power or influence at a
			 national or international level and which, through violence or the threat
			 of violence, destabilizes existing government structures or gains defacto
			 or actual control over large territories within existing countries and
			 which engages in or tolerates violations of religious freedom.
					(16)Institution of Higher EducationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001).
			4.Office on International Religious Freedom; Ambassador at Large for International Religious FreedomSection 101 of the International Religious Freedom Act of 1998 (22 U.S.C. 6411) is amended—
			(1)in subsection (a), by adding at the end the following new sentence: The Office shall be located in the Office of the Secretary of State.;
			(2)in subsection (b), by adding at the end the before the period the following: , and shall report directly to the Secretary of State.;
			(3)in subsection (c)—
				(A)in paragraph (1)—
					(i)by striking responsibility and inserting responsibilities;
					(ii)by striking shall be to advance and inserting the following:
						shall be to—(A)advance;
					(iii)in subparagraph (A), as so added, by striking the period at the end and inserting ; and; and
					(iv)by adding at the end the following new subparagraph:
						
							(B)integrate United States international religious freedom policies and religious engagement
			 strategies into democracy, civil society, conflict prevention and
			 mitigation, and development efforts funded by the United States and into
			 the counterterrorism policies of Federal agencies, including the
			 Department of Defense, the Department of Homeland Security, the Department
			 of State, and the Department of the Treasury.;
					(B)in paragraph (2), by striking a principal adviser and inserting the principal adviser;
				(C)in paragraph (3)—
					(i)in subparagraph (A), by striking and at the end;
					(ii)in subparagraph (B), by striking the period at the end and inserting ; and; and
					(iii)by adding at the end the following new subparagraph:
						
							(C)contacts with nongovernmental organizations that have an impact on the state of religious freedom
			 in their respective societies or regions, or internationally.;
					(D)by redesignating paragraph (4) as paragraph (5); and
				(E)by inserting after paragraph (3) the following new paragraph:
					
						(4)Coordination responsibilitiesIn order to promote religious freedom as an interest of United States foreign policy, the
			 Ambassador at Large shall seek to coordinate religious freedom policies
			 and religious engagement strategies across all programs, projects, and
			 activities of the United States, including the programs, projects, and
			 activities of the Department of Defense, the Department of Homeland
			 Security, the Department of State, the Department of the Treasury, and the
			 United States Agency for International Development.; and
				(4)in subsection (d), by striking staff for the Office and all that follows through the period at the end and inserting individuals to fill at least 15 full-time equivalent staff positions, under the direct supervision
			 of the Ambassador at Large, including a senior advisor, for the Office,
			 for the conduct of investigations by the Office, and for necessary travel
			 to carry out the provisions of this section. The Secretary of State shall
			 also provide to the Ambassador at Large representation funds equal to the
			 amount of representation funds provided to other Ambassadors at Large in
			 the Department of State..
			5.Annual Report on International Religious FreedomParagraph (1) of section 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6412(b)) is amended—
			(1)in subparagraph (A)—
				(A)in clause (iii), by striking and at the end;
				(B)in clause (iv), by striking the period at the end and inserting ; and; and
				(C)by adding at the end the following new clause:
					
						(v)any action taken by a government or other entity to censor religious content, communications, or
			 worship activities online, including descriptions of the targeted
			 religious group, the content, communication, or activities censored, the
			 means used, and government or other entity engaged in such online
			 censorship activities.;
				(2)in subparagraph (B), in the matter preceding clause (i)—
				(A)by inserting persecution of lawyers, politicians, or other human rights advocates seeking to defend targeted
			 religious groups or highlight religious freedom violations, prohibitions
			 on ritual animal slaughter or male infant circumcision, after entire religions,; and
				(B)by inserting policies that ban or restrict the public manifestation of religious belief and the peaceful
			 involvement of religious groups or their members in the political life of
			 each such foreign country, after such groups,;
				(3)in subparagraph (C)—
				(A)by striking A description and inserting A comprehensive description;
				(B)by striking policies in support and inserting religious engagement policies in support; and
				(C)by adding at the end before the period the following: , and a unique, comprehensive, and country-specific analysis of the impact of actions by the United
			 States on the status of religious freedom in each such country.; and
				(4)in subparagraph (F), by adding at the end the following new clause:
				
					(iii)Special Watch ListA list, to be known as the Special Watch List, which shall identify any country or violent nonstate actor that has engaged in or tolerated
			 systematic, egregious, or ongoing violations of religious freedom during
			 the previous reporting year but which the Secretary determines does not
			 meet, at the time of the publication of the Annual Report, the criteria
			 for designation as a country of particular concern for religious freedom
			 under section 402(b)(1)..
			6.Training for Foreign Service officers; Report
			(a)Amendment to Foreign Service Act of 1980Section 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended—
				(1)by redesignating subsections (b) and (c) as subsections (d) and (e), respectively;
				(2)in subsection (d), as redesignated, by striking The Secretary of State and inserting Refugees.—The Secretary of State;
				(3)in subsection (e), as redesignated, by striking The Secretary of State and inserting Child Soldiers.—The Secretary of State;
				(4)by striking subsection (a) and inserting the following:
					
						(a)Development of CurriculumThe Secretary of State, with the assistance of other relevant officials, including the Ambassador
			 at Large for International Religious Freedom appointed under section
			 101(b) of the International Religious Freedom Act of 1998, the Director of
			 the George P. Shultz National Foreign Affairs Training Center, and other
			 Federal officials as appropriate, and in consultation with the United
			 States Commission on International Religious Freedom established in
			 section 201(a) of the International Religious Freedom Act of 1998, shall
			 develop a curriculum for training United States Foreign Service officers
			 in the meaning and strategic value of religious freedom, how violations of
			 religious freedom harm fundamental United States interests, how the
			 advancement of religious freedom can advance such interests, how United
			 States international religious freedom policy should be carried out in
			 practice by United states diplomats and other Foreign Service officers,
			 and the relevance and relationship of religious freedom to United States
			 defense, diplomacy, development, and public affairs efforts.
						(b)Training ProgramNot later than the date that is one year after the date of the enactment of the Frank R. Wolf International Religious Freedom Act of 2014, the Director of the George P. Shultz National Foreign Affairs Training Center shall begin
			 mandatory training on religious freedom for all Foreign Service officers,
			 including all entry level officers and all outgoing deputy chiefs of
			 mission and ambassadors. Such training shall, at minimum, be a separate,
			 independent, and required segment of each of the following:
							(1)The A–100 course attended by all Foreign Service officers.
							(2)The courses required of every Foreign Service officer prior to a posting outside the United States,
			 with segments tailored to the particular religious demography, religious
			 freedom conditions, and United States strategies for advancing religious
			 freedom, in each receiving country.
							(3)The courses required of all outgoing deputy chiefs of mission and ambassadors.
							(c)Information SharingThe curriculum and training materials developed pursuant to subsections (a) and (b) shall be shared
			 with the United States Armed Forces and intelligence community to provide
			 training and particularized instruction on United States religious freedom
			 policies, religious traditions, and religious and cultural issues for the
			 countries the Armed Forces and intelligence community are responsible..
				(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, with
			 the assistance of the Ambassador at Large for International Religious
			 Freedom, and the Director of the George P. Shultz National Foreign Affairs
			 Training Center, shall submit to the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the
			 Senate a report containing a comprehensive plan for undertaking training
			 for Foreign Service officers as required under section 708 of the Foreign
			 Services Act of 1980, as amended by subsection (a) of this section.
			7.Prisoner lists and issue briefs on religious freedom concernsSection 108 of the International Religious Freedom Act of 1998 (22 U.S.C. 6417) is amended—
			(1)in subsection (a)—
				(A)in the heading, by striking Sense of the Congress and inserting Increased Diplomatic Advocacy; and
				(B)by striking it is the sense of the Congress that officials of the executive branch of Government should promote and inserting appropriate officials of the executive branch, including the Secretary of State, the Ambassador at
			 Large for Religious Freedom, and State Department officials from regional
			 bureaus, shall promote;
				(2)in subsection (c), by striking , as appropriate, provide and insert make available; and
			(3)by adding at the end the following new subsection:
				
					(d)Victims List Maintained by the CommissionThe Commission shall compile, maintain, and make publicly available online and in official
			 publications, regularly updated lists of persons it determines are
			 imprisoned, detained, disappeared, placed under house arrest, tortured, or
			 subject to forced renunciations of faith by a foreign government that the
			 Commission recommends for designation as a country of particular concern
			 for religions freedom under section 402(b) or a violent nonstate actor and
			 include information on the conditions and circumstances of such
			 individuals. In compiling such lists, the Commission shall exercise
			 appropriate discretion, including consideration of the safety and security
			 of, and benefit to, the persons who may be included on the lists and their
			 families..
			8.Duties of the Commission on International Religious FreedomSubsection (a) of section 202 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432)
			 is amended—
			(1)in the matter preceding paragraph (1), by striking responsibility and inserting responsibilities;
			(2)in paragraph (1), by striking and at the end;
			(3)in paragraph (2), by striking the period at the end and inserting a semicolon; and
			(4)by adding at the end the following new paragraphs:
				
					(3)by making annual recommendations on countries, and violent nonstate actors, as appropriate, which
			 commit particularly severe violations of religious freedom and issuing
			 reports on any other countries and violent nonstate actors that the
			 Commission believes to have engaged in or tolerated violations of
			 religious freedom; and
					(4)recommending specific policy responses or actions that may be taken under section 405(a), including
			 any commensurate actions that may be taken.
					.
			9.Report of the Commission on International Religious FreedomSubsection (a) of section 205 of the International Religious Freedom Act of 1998 (22 U.S.C. 6433)
			 is amended to read as follows:
			
				(a)In GeneralThe Commission shall—
					(1)not later than 180 days after the date of the submission of the report required of the Secretary of
			 State under section 102(b), submit an annual report to the President, the
			 Secretary of State, and the appropriate congressional committees setting
			 forth its recommendation for United States policy options based on
			 evaluations of country conditions under paragraphs (1) and (2) of section
			 202(a); and
					(2)submit recommendations required under paragraphs (3) and (4) of section 202(a) sufficiently prior
			 to the annual designation of each country of particular concern for
			 religious freedom under section 402(b) to allow for presidential
			 consideration of such recommendations..
		10.Senior Director for Global Religion Engagement and International Religious Freedom Promotion;
			 Interagency Policy Committees
			(a)Amendments to National Security Act of 1947Section 101 of the National Security Act of 1947 (50 U.S.C. 3021) is amended—
				(1)in subsection (k)—
					(A)in the first sentence,
						(i)by striking It is the sense of that there should be and inserting The President shall appoint; and
						(ii)by striking Special Adviser to the President on International Religious Freedom and inserting Senior Director for Global Religion Engagement and International Religious Freedom Promotion; and
						(B)by striking the second and third sentences and inserting the following: The Senior Director, shall develop and coordinate religious freedom policies and religion
			 engagement strategies throughout the Executive Branch, serve as a resource
			 for executive branch officials, compile and maintain information on the
			 facts and circumstances of violations of religious freedom, assist in
			 coordinating all programs, projects, and activities of the United States
			 to promote religious freedom and religious engagement outside the United
			 States, and make policy recommendations relevant to the programs,
			 projects, activities of the Department of Defense, the Department of
			 Homeland Security, the Department of State, the Department of the
			 Treasury, and the United States Agency for International Development, and
			 carry out all other applicable duties, responsibilities, and coordination
			 activities enumerated in the International Religious Freedom Act of 1998.
			 The Senior Director shall serve as liaison with the Ambassador at Large
			 for International Religious Freedom and the United States Commission on
			 International Religious Freedom described in the International Religious
			 Freedom Act of 1998, Congress, religious and nongovernmental
			 organizations, and, as appropriate, Cabinet-level agencies.; and
					(2)by adding at the end, the following new subsections:
					
						(m)Interagency Policy Committee on Religious Freedom and Engagement
							(1)EstablishmentThere is established within the National Security Council a permanent interagency policy committee
			 to be known as the Interagency Policy Committee on Religious Freedom and Engagement (in this subsection referred to as the Committee).
							(2)MembershipThe Committee shall be co-chaired by the Senior Director for Global Religion Engagement and
			 International Religious Freedom Promotion and the Ambassador at Large for
			 Religious Freedom described in section 101 of the International Religious
			 Freedom Act of 1998.
							(3)FunctionsThe Committee shall develop a religion engagement strategy globally and coordinate international
			 religious freedom policy across the Executive Branch.
							(n)Interagency Policy Committee on Religion, Human rights, and National security
							(1)EstablishmentThere is established within the National Security Council a permanent interagency policy committee
			 to be known as the Interagency Policy Committee on Religion, Human Rights, and National Security (in this subsection referred to as the Committee).
							(2)MembershipThe Committee shall be chaired by the Deputy National Security Advisor, the Assistant Secretary of
			 State for Democracy, Human Rights, and Labor, and the Ambassador at Large
			 for Religious Freedom described in section 101 of the International
			 Religious Freedom Act of 1998.
							(3)FunctionsThe Committee shall coordinate policy on the intersection of religion, human rights, and United
			 States interests in preventing terrorism, countering violent extremism,
			 and mitigating and preventing conflict..
				(b)RegulationsNot later than 90 days after the date of the enactment of this Act, the President shall promulgate
			 regulations to carry out subsections (k), (m), and (n) of section 101 of
			 the National Security Act of 1947 as amended by subsection (a) of this
			 section.
			11.Presidential actions in response to violations of religious freedomSection 401(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6441(b)) is amended,
			(1)in paragraph (1), by striking Special Adviser and inserting Senior Director; and
			(2)by amending paragraph (2) to read as follows:
				
					(2)Deadline for Actions
						(A)In GeneralExcept as provided in subparagraph (B), not later than 90 days after the date on which each of the
			 Annual Reports is submitted under section 102(b), the President shall take
			 1 or more of the actions referred to in section 405(a) or a commensurate
			 action with respect to each foreign country and violent nonstate actor
			 that has engaged in or tolerated violations of religious freedom at any
			 time since the previous such report was submitted.
						(B)Additional PrerequisiteThe President may not take any of the actions described in paragraphs (9) through (15) of section
			 405(a) or a commensurate action with respect to a foreign country or
			 violent nonstate actor until the President certifies that the requirements
			 under sections 403 and 404 have been satisfied with respect so such
			 country or actor..
			12.Presidential actions in response to particularly severe violations of religious freedomSection 402 of the International Religious Freedom Act of 1998 (22 U.S.C. 6442) is amended—
			(1)in subsection (b)—
				(A)in paragraph (1)—
					(i)by amending subparagraph (A) to read as follows:
						
							(A)In GeneralNot later than 90 days after the date on which each Annual Report is submitted under section
			 102(b), the President shall—
								(i)review the status of religious freedom in each foreign country to determine whether the government
			 of that country has engaged in or tolerated particularly severe violations
			 of religious freedom in each such country during the preceding 12 months
			 or longer; and
								(ii)designate each country the government of which has engaged in or tolerated violations described in
			 clause (i) as a country of particular concern for religious freedom under
			 section 402(b).; and
					(ii)in subparagraph (C), by striking prior to September 1 of the respective year and inserting before the date on which each Annual Report is submitted under section 102(b);
					(B)by amending paragraph (3) to read as follows:
					
						(3)Congressional notification
							(A)In GeneralWhenever the President designates a country as a country of particular concern for religious
			 freedom under paragraph (1)(A), the President shall, not later than 120
			 days after the designation is made, transmit to the appropriate
			 congressional committees—
								(i)the designation of the country, signed by the President;
								(ii)the identification, if any, of responsible parties determined under paragraph (2); and
								(iii)a description of the actions taken under subsection (c), the purposes of the actions taken, and the
			 effectiveness of the actions taken.
								(B)Removal of DesignationA country that is designated as a country of particular concern for religious freedom under
			 paragraph (1)(A) shall retain such designation until the President
			 determines and reports to the appropriate congressional committees that
			 the country should no longer be so designated.
							(C)Explanation for NondesignationIf the President does not designate a country as a country of particular concern for religious
			 freedom under paragraph (1)(A) after the Commission has recommended such
			 designation, the President shall provide an explanation for the
			 nondesignation to the appropriate congressional committees.; and
				(C)by adding at the end, the following new paragraph:
					
						(4)Treatment of countries on Special Watch List
							(A)In GeneralThe President shall designate as a country of particular concern for religious freedom under
			 paragraph (1)(A) any country that appears on the Special Watch List—
								(i)in more than 2 consecutive Annual Reports;
								(ii)in any 4 Annual Reports;
								(iii)in more than 1 Annual Report after the expiration of a waiver issued under subparagraph (B); and
								(iv)in more than 1 Annual Report if the President has previously designated such country as a country
			 of particular concern for religious freedom under paragraph (1)(A).
								(B)Exercise of Waiver AuthorityThe President may waive the application of clauses (i) or (ii) of subparagraph (A) with respect to
			 a country for up to 2 years if the President certifies to the appropriate
			 committees of Congress that—
								(i)the country has entered into an agreement with the United States to carry out specific and credible
			 actions to improve religious freedom conditions and end religious freedom
			 violations;
								(ii)the country has entered into an agreement with the United Nations, the European Union, or other
			 ally of the United States, to carry out specific and credible actions to
			 improve religious freedom conditions and end religious freedom violations;
			 or
								(iii)waiver is in the national security interests of the United States.
								(C)Effect on Designation as Country of Particular ConcernThe presence or absence of a country from the Special Watch List in any given year shall not
			 preclude the designation of such country as a country of particular
			 concern for religious freedom under paragraph (1)(A) in any such year.
							; and
				(2)in subsection (c)(5), in the second sentence, by inserting and include a description of the impact of the designation of such sanction or sanctions that exist
			 in each country after determines satisfy the requirements of this subsection.
			13.ConsultationsSubsection (a) of section 403 of the International Religious Freedom Act of 1998 (22 U.S.C. 6443)
			 is amended by striking As soon as practicable and inserting Not later than 90 days.
		14.Report to CongressSubsection (a) of section 404 of the International Religious Freedom Act of 1998 (22 U.S.C. 6444)
			 is amended—
			(1)by striking decides to take action under section 401 and inserting takes action under section 401;
			(2)by striking decides to take action under paragraphs and inserting takes the required action under paragraphs; and
			(3)in paragraph (4)(A)—
				(A)in the matter preceding clause (i), by striking Special Adviser and inserting Senior Director;
				(B)in clause (ii), by striking and at the end;
				(C)in clause (iii), by striking the period at the end and inserting ; and; and
				(D)by adding at the end the following new clause:
					
						(iv)the impact on other policy tools, and a description of policy tools being applied in the country,
			 including programs that target democratic stability, economic growth, and
			 counterterrorism..
				15.Presidential waiverSection 407 of the International Religious Freedom Act of 1998 (22 U.S.C. 6447) is amended—
			(1)in subsection (a), by inserting , for a 180-day period beginning on the date of the initial designation, after may waive; and
			(2)by adding at the end the following new subsection:
				
					(c)Sense of CongressIt is the sense of Congress that ongoing and persistent waivers for any country designated as a
			 country of particular concern for religious freedom under section 402(b)
			 for engaging in particularly severe violations of religious freedom do not
			 fulfill the purposes of this Act, and, given that promotion of religious
			 freedom is a compelling United States foreign policy priority, the
			 President, the Secretary of State, and other executive branch officials,
			 in consultation with Congress, should seek to find ways to address
			 existing violations, on a country-by-country basis, through the actions
			 specified in section 405 or other commensurate actions, possibly including
			 through the actions described in section 605, or by some other action that
			 addresses the specific religious freedom violations of each country
			 designated..
			16.Termination of presidential actionsSection 409 of the International Religious Freedom Act of 1998 (22 U.S.C. 6449) is amended to read
			 as follows:
			
				409.Termination of presidential actionsAny Presidential action taken under this Act with respect to a foreign country shall terminate
			 after a determination by the President, in consultation with the
			 Commission, and written certification to Congress that the foreign
			 government has ceased or taken substantial and verifiable steps to cease
			 the particularly severe violations of religious freedom.
		17.Country of particular concern designation for violent nonstate actorsTitle IV of the International Religious Freedom Act of 1998 (22 U.S.C. 6441 et seq.) is amended by
			 inserting after section 405 the following new section:
			
				405A.Sense of Congress regarding country of particular concern designation for violent nonstate actorsIt is the sense of Congress that the country of particular concern for religious freedom
			 designation described in section 402(b) and the Presidential actions
			 described in 405 should be applicable to violent nonstate actors. The
			 President should include, in the report to Congress required by section
			 404, any reasons why such violent nonstate actors were not so designated
			 (if the Council recommended doing so) and whether any presidential actions
			 described in section 405 were taken against such violent nonstate actors.
		18.Assistance for promoting religious freedomSection 501 of the International Religious Freedom Act of 1998 is amended by adding at the end the
			 following new subsections:
			
				(c)Availability of AmountsOf the amounts made available for fiscal years 2016 through 2021 for the Human Rights and Democracy
			 Fund established under section 664 of the Freedom Investment Act of 2002
			 (subtitle E of title VI of Public Law 107–228), the Secretary of State
			 shall provide to the Office—
					(1)not less than 5 percent of such amounts for each such fiscal year for the promotion of
			 international religious freedom through groups that are able to develop
			 legal protections or promote cultural and societal understanding of
			 international norms of religious freedom and groups that seek to address
			 and mitigate religiously motivated and sectarian violence; and
					not less than 1 percent of such amounts for each such fiscal year for the Religious Freedom Defense
			 Fund established under subsection (d).
					(d)Religious Freedom Defense Fund
					(1)EstablishmentThere is established in the Department of State a fund to be known as the Religious Freedom Defense Fund (referred to in this subsection as the Fund) which shall be administered by the Ambassador at Large.
					(2)AmountsThe Fund shall consist of amounts made available under subsection (c)(2).
					(3)Use of FundThe Ambassador at Large shall use amounts in the Fund to issue grants for the following:
						(A)Victims of religious freedom abuses and their families to cover legal and other expenses that may
			 arise from detention, imprisonment, torture, fines, and other
			 restrictions.
						(B)Projects to help create and support a new generation of defenders of religious freedom, including
			 legal and political advocates, and civil society projects which seek to
			 create advocacy networks, train and educate new religious freedom
			 defenders, and build the capacity of religious communities and rights
			 defenders to protect against religious freedom violations, sectarian
			 violence, or legal or other restrictions of the right to the freedom of
			 religion and belief.
						(4)PreferenceIn issuing grants under paragraph (3), the Ambassador at Large shall, as appropriate, give
			 preference to projects targeting religious freedom violations in countries
			 designated as countries of particular concern for religious freedom under
			 section 402(b) and those included on the Special Watch List.
					(e)ConsultationThe Ambassador at Large should consult, in developing priorities and policies for disbursing the
			 funds referred to in subsection (c), including grant policies and the
			 identification of potential grantees, with other Federal agencies,
			 including the Commission, and the International Republican Institute, the
			 National Democratic Institute, the National Endowment for Democracy and,
			 as appropriate, other nongovernmental organizations..
		19.Actions against persons responsible for committing particularly severe violations of international
			 religious freedomTitle VI of the International Religious Freedom Act of 1998 (22 U.S.C. 6471 et seq.) is amended—
			(1)by redesignating section 605 as section 606; and
			(2)by inserting after section 604 the following new section:
				
					605.Actions against persons responsible for committing particularly severe violations of international
			 religious freedom
						(a)Authority To sanction persons responsible for committing or ordering particularly severe violations
			 of international religious freedomNotwithstanding section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701),
			 the President may exercise the authority specified in section 203 of such
			 Act with respect to—
							(1)any person that the President determines plays a role in committing, ordering, or materially
			 supporting particularly severe violations of religious freedom; or
							(2)any person that the President determines to be providing material or other assistance supporting
			 violent religious extremism.
							(b)Report to Congress on identification and sanction of persons responsible for particularly severe
			 violations of international religious freedom
							(1)In GeneralUpon exercising the authority described in subsection (a) with respect to a person, the President
			 shall submit to the appropriate congressional committees a report—
								(A)identifying the persons that the President determines to be subject to action under subsection (a)
			 and the basis for such determination; and
								(B)describing the actions carried out against such persons pursuant to subsection (a).
								(2)Report on Removal of SanctionsUpon suspending or terminating any action imposed on a person under the authority of subsection
			 (a), the President shall submit to the appropriate congressional
			 committees written notification of such suspension or termination.
							(3)Submission of Classified InformationReports submitted under this subsection shall be submitted in unclassified form, but may contain a
			 classified annex..
			20.Miscellaneous ProvisionsTitle VII of the International Religious Freedom Act of 1998 (22 U.S.C. 6481 et seq.) is amended by
			 adding at the end the following new sections:
			
				702.Codes of conduct for United States institutions of higher education outside the United States
					(a)FindingCongress recognizes the enduring importance of United States institutions of higher education
			 worldwide both for their potential for shaping positive leadership and new
			 educational models in host countries and for their emphasis on teaching
			 universally recognized rights of free inquiry and academic freedom.
					(b)Sense of CongressIt is the sense of Congress that United States institutions of higher education operating campuses
			 outside the United States or establishing any educational entities with
			 foreign governments, particularly with or in countries the governments of
			 which engage in or tolerate severe violations of religious freedom as
			 identified in the Annual Report and the annual report of the
			 Congressional-Executive Commission on China, should adopt a code of
			 conduct—
						(1)upholding the right of freedom of religion of their employees and students, including the right to
			 manifest that religion peacefully as protected in international law;
						(2)ensuring that the religious views and peaceful practice of belief in no way affect, or be allowed
			 to affect, the status of a worker’s or faculty member’s employment or a
			 student’s enrollment; and
						(3)affirming that all negotiations, contracts, or memoranda of understanding engaged in or constructed
			 with a foreign government to establish any educational entity, shall be
			 open, transparent, and made available for public inspection before
			 conclusion and that any such agreement shall affirm, at all times,
			 academic freedom and universal rights to the freedoms of religion, speech,
			 assembly, and association.
						703.Sense of Congress regarding national security strategy to promote religious freedom through United
			 States foreign policyIt is the sense of Congress that—
					(1)the annual national security strategy report of the President required by section 108 of the
			 National Security Act of 1947 (50 U.S.C. 3043) should promote
			 international religious freedom as a foreign policy and national security
			 priority and should articulate that promotion of the right to freedom of
			 religion or belief is a strategy that protects other, related human
			 rights, and advances democracy outside the United States, and make clear
			 its importance to United States foreign policy goals of stability,
			 security, development, and diplomacy;
					(2)the national security strategy report should be a guide for the strategies and activities of
			 relevant Federal agencies and inform the Department of Defense quadrennial
			 defense review under section 118 of title 10, United States Code, and the
			 Department of State Quadrennial Diplomacy and Development Review; and
					(3)in order to support the development of a national security strategy that emphasizes the challenges
			 of integrating religious freedom into United States foreign policy at all
			 levels, the President should consider—
						(A)adopting a whole-of-government approach to promote international religious freedom by creating
			 senior policy positions and committees at the National Security Council,
			 chaired by the Senior Directors of the National Security Council and the
			 Ambassador at Large, and implemented through specific policy directives
			 that guide the actions of other Federal agencies; and
						(B)requesting a national intelligence estimate on international religious freedom by the National
			 Intelligence Council or any other intelligence agency as appropriate,
			 which that analyzes conditions and trends of international religious
			 freedom and identifies potential national security risks related to the
			 absence of religious freedom, including threats to stability from
			 authoritarian governments, terrorism, violent religious extremism,
			 sectarian violence, and laws that restrict religious freedom.
						704.Report on religious freedom conditions in Nigeria, Pakistan, and Vietnam
					(a)In GeneralNot later than 1 year after the date of the enactment of Frank R. Wolf International Religious Freedom Act of 2014, the Comptroller General of the United States shall submit to the appropriate congressional
			 committees a report on whether religious freedom conditions are such that
			 the countries of Nigeria, Pakistan, and Vietnam meet the criteria for
			 designation as countries of particular concern for religious freedom under
			 section 402(b).
					(b)ConsultationThe Comptroller General shall consult with the appropriate executive branch officials, appropriate
			 congressional committees, and governmental and nongovernmental
			 organizations for the purposes of preparing the report required by
			 subsection (a).
					(c)Matters To be includedThe report required by subsection (a) shall include the following:
						(1)A multiyear comparison of country reports on Nigeria, Pakistan, and Vietnam in the Annual Country
			 Reports on Human Rights Practices, the Annual Reports described in section
			 102(b), and the annual reports of the Commission.
						(2)A comparison of reports and publications on religious freedom conditions in Nigeria, Pakistan, and
			 Vietnam issued by foreign governments, nongovernmental organizations, and
			 academic entities, to the findings of the reports issued by the United
			 States.
						(3)Discussions with current and former United States officials, including Members of Congress,
			 Commissioners, and staff of the Commission, about religious freedom
			 conditions in Nigeria, Pakistan, and Vietnam, the requirements of this
			 Act, and United States national interests in such countries.
						(4)Discussions with current and former United Nations Special Rapporteurs on Religion and Belief and
			 their staffs, about religious freedom conditions in Nigeria, Pakistan, and
			 Vietnam.
						(5)Discussions with academic and other experts, including representatives of religions and ethnic
			 minority groups, about religious freedom conditions in Nigeria, Pakistan,
			 and Vietnam, the effect of United States advocacy for religious freedom in
			 such countries, and United States national interests in such countries.
						.
		21.Clerical AmendmentsThe table of contents of the International Religious Freedom Act of 1998 (22 U.S.C. 6401 note) is
			 amended—
			(1)by inserting after the item relating to section 405 the following:
				
					
						Sec. 405A. Sense of Congress regarding country of particular concern designation for violent
			 nonstate actors.;
			(2)by striking the item relating to section 605 and inserting the following:
				
					
						Sec. 606. Studies on the effect of expedited removal provisions on asylum claims.;
			(3)by inserting after the item relating to section 604 the following:
				
					
						Sec. 605. Actions against persons responsible for committing particularly severe violations of
			 international religious freedom.;
				and(4)by adding at the end the following:
				
					
						Sec. 702. Codes of conduct for United States institutions of higher education operating outside the
			 United States.
						Sec. 703. Sense of Congress regarding national security strategy to promote religious freedom
			 through United States foreign policy.
						Sec. 704. Report on religious freedom conditions in Nigeria, Pakistan, and Vietnam.
					.
			
